I cannot agree with the construction placed upon the fourth item of the will of Samuel L. Morgan by a majority of the court, because I believe that that construction does unnecessary violence to the plain purpose of the testator and is not made necessary by any settled rules of construction or legal principles.
Of course, there can be no question about the operation of the first paragraph contained in the fourth item. If it stood alone, a fee simple estate would vest in Paul Brookover in remainder charged with a preceding life estate in Ben Martin.
Coming to the second paragraph in the fourth item, and leaving aside the question of whether this paragraph at the death of Paul Brookover ever in fact came into operation, which I shall deal with hereafter, the first question to be decided is whether the provisions of the second paragraph operate by way of executory limitation or by way of remainder. I, of course, recognize that for most practical purposes, this discrimination at this time and in this state is not important. However, as we shall see, in applying the rule against perpetuities the discrimination may become of assistance, it being perfectly clear from what is without doubt the overwhelming weight of authority that the rule against perpetuities has no application whatever to a vested remainder. Therefore, if the ultimate estate under the provisions of this will is a remainder which must vest within the time prescribed by the rule the question is solved.
I see nothing in the estate attempted to be created by the second paragraph of item four of the will before us that would violate any of the rules with reference to the creation of remainders. Unless it is contrary to the common law rules governing the creation of remainders, the estate does not fall within the definition of an executory limitation. Minor or Real Property, Vol. 1, Par. 781. I therefore think that we are dealing with language which creates remainders, and not executory limitations.
We are dealing with the second paragraph in the fourth item of the will, which reads as follows: "If the *Page 246 
said Paul Brookover shall die without issue living and leave a widow, then said widow to have a lifetime interest in said real estate and at her death, it is my will, after the death of the said Ben Martin, that the real estate so devised to the said Paul Brookover shall descend equally to the said Lottie Grimm or her heirs; Minnie Yoho, or her heirs, and the heirs of Richard T. Morgan, deceased." The language, "If the said Paul Brookover shall die without issue living * * *", I think clearly constitutes an implied devise to the issue of Paul Brookover, if any, living at the time of his death.Wine v. Markwood et al., 31 Gratt. (72 Va.) 43; "Executory Interests", 4 Va. Law Register, 633, 650, 654. Of course, it is a devise in remainder subject to a first life estate in Paul Brookover, and a life estate in Ben Martin should he be living at the death of Paul Brookover. And it is a contingent remainder, but one that must vest in right, as distinguished from coming into enjoyment, upon the death of Paul Brookover, at which time his issue living would take a vested remainder subject only to a life estate in Ben Martin. Upon the death of Paul Brookover with issue in the lifetime of Ben Martin, the estate in his issue completely satisfies the definition of a vested remainder, because it has the present capacity to take effect in enjoyment at any moment upon the termination of the particular estate preceding it, namely, the life estate in Ben Martin. (Of course, if Ben Martin died before Paul Brookover, upon the death of the latter, his issue would take the absolute fee, all questions of future estates being ended.) The remainder which began as a contingent remainder dependent upon whether Paul Brookover should or should not leave surviving issue, would become a vested remainder in his issue if any survived him. Their estate then became certain and capable of taking effect in enjoyment the moment the life estate in Ben Martin, if he survived Paul Brookover, should be terminated. The death of Martin was, of course, an event which was bound to take place within a life in being at the death of the testator. So, also, was the death of Paul Brookover. The contingent remainder, therefore, *Page 247 
did not violate the rule against perpetuities. Since the rule against perpetuities does not apply to a vested remainder, the provision in no way violates that rule. Gates v. Seibert,157 Mo. 254, 57 N.W. 1065, 80 Am. St. Rep. 625; Melvin v. Hoffman,290 Mo. 464, 235 S.W. 107; In Re Edwards' Estate, 255 Pa. 358,99 A. 1010; Armstrong v. Barber, 239 Ill. 389, 88 N.W. 246. Once the remainder became vested by the death of Paul Brookover, as it surely did, there was no basis for applying the rule. Even though the class (issue of Paul Brookover) might be subject to open up in favor of a child born after the death of Paul Brookover, that possibility must occur within the period of the rule.
Looking at the other possibility embraced in the second paragraph of item four, that is to say, the death of Paul Brookover without issue, we find that his widow, if he leaves one, is to have a life estate and that then, after the death of Ben Martin, the first life tenant, the real estate is to pass equally to Lottie Grimm and others. Here again, I think clearly, we have a remainder in Lottie Grimm and others which was contingent up to the time of the death of Paul Brookover, the contingency depending upon whether Paul Brookover died with issue. However, upon the death of Paul Brookover, the contingency was removed. If he died without issue, the remainder became vested in Lottie Grimm and others, subject to a life estate first in Ben Martin, and second, in the widow of Paul Brookover, should he leave a widow.
These life estates, of course, did not serve to postpone the vesting of the remainder. Upon the death of Paul Brookover, if he left no issue, the remainder in Lottie Grimm and others did not depend upon a contingency. It immediately took on the present capacity to take effect in enjoyment at any moment that the one remaining preceding particular estate for life should terminiate. There is no objection to the creation of two or more life estates preceding remainder. Fitchie v. Brown,211 U.S. 321, 29 S. Ct. 106, 53 L. Ed. 202; Madison v. Larmon,170 Ill. 65, 48 N.E. 556, 62 Am. St. Rep. 356. *Page 248 
So that, I conclude that the effect of the second paragraph of item four of the will is to create contingent remainders (probably more particularly "alternative" remainders), the one to the issue of Paul Brookover in the event he die with issue, and the other to Lottie Grimm and others in the event that he die without issue. It is perfectly plain that the contingency upon which these remainders turn was obliged to occur within a life in being and twenty-one years and ten months from the death of the testator. It is equally clear that upon the happening of the contingency, one of the remainders would be defeated and the other would vest. It is equally clear that the rule against perpetuities does not apply to a vested remainder. Hence, it is inevitable, under this provision of the will, that one or the other of the contingent remainders was bound to vest upon the death of Paul Brookover, an event obliged to happen within the time limitation of the rule against perpetuities, and once either had vested, the rule against perpetuities no longer applied.
I think with all deference that the majority opinion confuses the matter of postponing the enjoyment of an estate with the postponing of its vesting. The rule against perpetuities does not concern itself with enjoyment or possession. Stout v.Clifford, 70 W. Va. 178, 185, 73 S.E. 316. If the estate vests within the permitted time, the rule is satisfied. The enjoyment may be postponed beyond the permitted time without violating the rule.
The happening of the contingency which the majority opinion treats as causing this paragraph to violate the rule against perpetuities, namely, that Paul Brookover might marry a woman not in being at the death of the testator, would not postpone the vesting of the ultimate remainder. At most that circumstance could serve to postpone the enjoyment only of the vested remainder, an entirely different thing. The ultimate remainder in fee vests upon the death of Paul Brookover either in his surviving issue or, if he leave no issue, in Lottie Grimm and others. Preceding life estates such as we have here do not interfere with the vesting of this remainder. *Page 249 
But the majority opinion ignores a difficulty that, to my mind, must be confronted at the very threshhold of the problem embodied in the second paragraph of the fourth item of the will. That paragraph, reading down to the first comma, is as follows: "If the said Paul Brookover shall die without issue living and leave a widow, * * *." What follows of the paragraph seems dependent upon the happening of this double contingency. It never did happen. Paul Brookover did die without issuebut he did not leave a widow. In many cases, it has been held that where a devise over is made subject to death coupled with other contingencies, all of the contingencies must occur before the provision takes effect. However, like so many other rules of construction, this one gives place to the intention of the testator to the contrary. In other words, it is simply an aid to get at the intention of the testator. See Harrison on Wills and Administration, Vol. 1, p. 541, Par. 270 (1). Sometimes in construing similar provisions, the disjunctive has been changed by construction to the conjunctive in order to avoid defeating the testator's manifest purpose. It is very doubtful, however, whether that sort of device would be of avail in this case. If, by construction, we were to make the provision before us read "if the said Paul Brookover should die without issue living or
leave a widow," it is quite plain that we would not be effectuating the intention of the testator. We would simply be putting in an impossible provision. Paul Brookover's widow could not receive a life estate, of course, unless he left a widow. Then suppose that Paul Brookover died with issue and leaving no widow? This would defeat the fourth paragraph if its language is to be rigidly adhered to. It seems clear that what the testator intended was to give to the issue of Paul Brookover the remainder in fee after life estates to Ben Martin and to Paul Brookover's widow, should he leave one. Furthermore, it would seem that the testator intended to leave a life estate to Brookover's widow in any event, whether Brookover left issue surviving him or not. The testator intended that the remainder in fee should go to the issue of Paul Brookover *Page 250 
if he left issue at his death, and if not, that the remainder in fee should pass to Lottie Grimm and others. The testator manifestly did not purpose to die intestate as to this property.
It seems to my mind clear that the above purposes of the testator can, with reasonable certainty, be gathered from the language of the second paragraph of the fourth item of the will, although it must be confessed that the language alone is not sufficient to express those purposes. Certainly, there is not to be found in the language itself anything contrary to those purposes, and certainly we may depend upon the rule which presumes that the testator did not intend to die intestate as to the property that the provision deals with.
It is perfectly clear to my mind that the testator did not intend, in the event that Paul Brookover should die without issue, to make his leaving a widow a condition precedent to the vesting of the ultimate remainder in Lottie Grimm and others. In order to so construe the will, we would be obliged to suppose that if Paul Brookover died without issue and without leaving a widow the testator intended to die intestate as to the fee in this particular property. The presumption, of course, is against this supposition. If we read the second paragraph of the fourth item leaving out the words "and leave a widow, then said widow to have a lifetime interest in said real estate and at her death," I think we get clearly at the intention of the testator as to the disposition of the ultimate remainder in fee, implying, of course, as I have already said, a devise in fee to the issue of Paul Brookover should he leave issue surviving. Therefore, I think that the life estate in the widow of Paul Brookover is not intended as a condition precedent to the limitation over to Lottie Grimm and others in the event Brookover died without issue. I think the life estate to Brookover's widow is simply intended as a provision for the widow in the event a widow survives Paul Brookover and that the fact that no widow did survive does not prevent the limitation over from taking effect.
Of course, owing to the intricacy of this provision, *Page 251 
direct authority sustaining the views that I have expressed is necessarily scant. However, in the South Carolina case ofGourdin v. Shrewsbury, 11 S.C. 1, the Supreme Court of that state construed a provision in legal effect exactly like the one under discussion, and reached the exact conclusion that I have set forth. In that case, the testator had made provision for the survivor of his two daughters and her issue should she leave any, and had further provided: "But if she shall leave no child living at her death, and shall leave a husband surviving her, then the husband shall have such a proportion of the said stock and property as the law gives of the wife's estate in case of intestacy, under the act of the legislature, and the remainder shall go to the child or children of her deceased sister * * *." The survivor of the testator's daughters had died without issue and without leaving a husband. The court held that her leaving a husband was not a condition precedent to the taking effect of the limitation over by way of remainder which, by the language, followed and depended upon the provision for a surviving husband.
For the reasons set forth, I am of the opinion that the fourth item of the will before us in no way violates the rule against perpetuities, and that it is susceptible of construction which will effectuate the intention of the testator, under the circumstances, to vest the remainder in fee in Lottie Grimm and others. I therefore deferentially dissent to this part of the majority opinion, concurring in all other respects.